         Case 1:19-cv-03261-RMP     ECF No. 18    filed 09/15/20   PageID.626 Page 1 of 2




1

2                                                                              FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON


3                                                                    Sep 15, 2020
                                                                          SEAN F. MCAVOY, CLERK
4

5                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
6

7        STEPHEN P,
                                                     NO: 1:19-CV-3261-RMP
8                                 Plaintiff,
                                                     ORDER ADOPTING REPORT AND
9            v.                                      RECOMMENDATION

10       COMMISSIONER OF SOCIAL
         SECURITY,
11
                                  Defendant.
12

13           BEFORE THE COURT is the Report and Recommendation issued by

14   Magistrate Judge John T. Rodgers on August 31, 2020, ECF No. 17, recommending

15   Plaintiff Stephen P.’s 1 Motion for Summary Judgment, ECF No. 12, be granted in

16   part and Defendant Commissioner of Social Security’s Motion, ECF No. 14, be

17   denied. No objection was filed.

18

19

20

21
     1
      In the interest of protecting Plaintiff’s privacy, the Court will use Plaintiff’s first
     name and last initial only.

     ORDER ADOPTING REPORT AND RECOMMENDATION ~ 1
      Case 1:19-cv-03261-RMP         ECF No. 18   filed 09/15/20   PageID.627 Page 2 of 2




1          After reviewing the Report and Recommendation and relevant authorities,

2    the Court finds that the Magistrate Judge’s findings are correct. Therefore, the

3    Court adopts the Report and Recommendation in its entirety.

4          Accordingly, IT IS HEREBY ORDERED:

5                 1. The Report and Recommendation, ECF No. 17, is ADOPTED in

6                    its entirety.

7                 2. Plaintiff’s Motion for Summary Judgment, ECF No. 12, is

8                    GRANTED IN PART.

9                 3. Defendant’s Motion for Summary Judgment, ECF No. 14, is

10                   DENIED.

11                4. Judgment shall be entered in favor of Plaintiff.

12                5. This matter is REMANDED to the Commissioner of Social

13                   Security for further proceedings consistent with the Report and

14                   Recommendation, pursuant to sentence four of 42 U.S.C. § 405(g).

15         IT IS SO ORDERED. The District Court Clerk is directed to enter this

16   Order, enter judgment as directed and provide copies to counsel.

17         DATED September 15, 2020.

18
                                                 s/ Rosanna Malouf Peterson
19                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
20

21


     ORDER ADOPTING REPORT AND RECOMMENDATION ~ 2
